Citation Nr: 0935343	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral inguinal hernia, status post repair.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to March 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which increased the rating 
for residuals of a bilateral inguinal hernia, status post 
repair, from noncompensable to 20 percent, effective November 
15, 2005, the date of the claim for increase.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the Veteran's increased rating claim, the 
Board notes that a September 2006 VA treatment record shows 
that the Veteran has a recurrent hernia on the right side.  
The Veteran was very tender on the left side, but there was 
no definite recurrence.  The testicles were normal.  The 
impression was a twice recurrent hernia on the right and 
unsure on the left.  The authoring VA surgeon opined that the 
Veteran is an ideal candidate for a laparoscopic approach for 
hernia repair.  

An October 2006 VA treatment record notes that the Veteran 
has difficulty, pain, and discomfort on both sides, left 
worse than right, which has been worsening over the past 
year.  The Veteran was not clear about how much difficulty 
there is but he stated that he is bothered by the hernias.  
He also stated that they limit his activities in terms of 
bending and lifting.  An October 2006 addendum notes that the 
Veteran is not a candidate for laparoscopic hernia repair 
given his previous laparoscopic repairs.  After explaining 
this, and offering an open repair, the Veteran decided to 
have the open repair done.  However, in January 2007, the 
Veteran decided not to have the open repair surgery due to 
the risks involved.  

Although he ended up declining the surgery due to the risks 
involved, the fact that surgery was contemplated, as well as 
the fact that the October 2006 treatment record reflects 
worsening of the hernia condition, suggests that a new 
examination is warranted.  Moreover, the Board notes that the 
Veteran's last VA examination was conducted in December 2005.  

The Board is of the opinion that the issue of entitlement to 
a TDIU is inextricably intertwined with the issue of 
entitlement to an increased rating for bilateral inguinal 
hernia, and as such, it will be the subject of a later 
decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

Because the Board has determined that a medical examination 
is necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board also notes that the Veteran's representative 
appears to be requesting that the Veteran be scheduled for a 
new hearing at the RO before a decision review officer (DRO).  
As the record reflects that the Veteran previously failed to 
appear for two scheduled DRO hearings, he should first be 
contacted to determine if he still, in fact, wishes to have a 
new DRO hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to 
determine if he still desires to attend a 
DRO hearing, and if so, schedule the 
hearing.

2.  Obtain all up-to-date VA treatment 
records from the Boston VA Medical Center.

3.  Schedule the Veteran for the 
appropriate VA examination by a physician 
to determine the current severity of the 
Veteran's service-connected bilateral 
inguinal hernia.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should state whether or not 
either of the Veteran's hernias is readily 
reducible, well-supported by truss or belt, 
and/or unoperated irremediable.  The 
examiner should also provide an opinion 
concerning the impact of the disability on 
the Veteran's ability to work.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any other indicated 
development is completed, the RO/AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




